            Case 1:19-cr-00245-TFH Document 9 Filed 07/18/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                        :
                                                :
                v.                              :
                                                :      Case No.: 19-CR-245 (TFH)
  MALIK WILKINS                                 :
                                                :
                Defendant.                      :

                          GOVERNMENT’S NOTICE OF WITHDRAWAL

          The United States of America by and through its attorney, the United States Attorney for the

District of Columbia, informs the Court that Assistant United States Attorney Sara Vanore, as counsel

for the United States, is terminating their appearance as counsel of record in this matter. All other

government counsel noted on the docket at the time of this filing will remain counsel for the United

States.


                                                Respectfully submitted,


                                               JESSIE K. LIU
                                               UNITED STATES ATTORNEY
                                               D.C. Bar No. 472845


                                By:             /s/___Sara Vanore_____
                                               Sara Vanore
                                               Bar No. PA 208070
                                               U.S. Attorney’s Office
                                               Tel: (202) 252-7102
                                               555 4th Street, N.W., 4th Floor
                                               Washington, D.C. 20530
                                               Sara.Vanore@usdoj.gov
          Case 1:19-cr-00245-TFH Document 9 Filed 07/18/19 Page 2 of 2




                               CERTIFICATE OF SERVICE

       On this 18th day of July, 2019, a copy of the foregoing was served upon all parties listed
on the Electronic Case Filing (ECF) System.


                                                          /s/___Sara Vanore_____
                                                         Sara Vanore
                                                         Assistant United States Attorney
